DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a razor assembly with a recovering force-providing unit, classified in 30/527.
II. Claims 16-17, drawn to an alternative razor assembly with a razor cartridge pivotably connected to a handle and a function providing unit configured to provide the razor cartridge with a shaving function in a second pivot section of a pivoting range of the razor cartridge, classified in 83/169.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Invention I has separate utility such as a recovering force-providing unit configured to provide a razor cartridge of a razor assembly.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	•   the inventions have acquired a separate status in the art in view of their 			different classification
	•   the inventions have acquired a separate status in the art due to their 			recognized divergent subject matter, as set forth above	•   the inventions require a different field of search (e.g., searching different 	classes /subclasses or electronic resources, or employing different search 			strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Justin Lee (Reg. No. 68,164) on October 24, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “a recovering force-providing unit” in Claim 1, line 8; the limitation meeting the three prong test for being interpreted under 112(f) because: 	(A) the claim limitation uses a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function [in place of “means” or “step”]; 
	(B) the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 8 recites, the first elastic member comprises: a third spring…” As currently written, Claim 8 depends from Claim 5 rather than Claim 6 which recites “a first spring” and “a second spring.” It is unclear if the recitation of “third” is intended to include a first and second spring. It is unclear what can or cannot be included within the scope of “a third spring.” Does the recitation of “a third spring” mean there is also a first spring and a second spring in the first elastic member?	Claim 10 recites, “the recovering force-providing unit comprises: a third elastic member configured to generate the recovering force through elastic deformation.” As currently written, Claim 10 depends from Claim 1, and no preceding “elastic member” has been claimed. It is unclear what can or cannot be included within the scope of “a third elastic member.” Does the recitation of “a third elastic member” mean there is also a first elastic member and a second elastic member in the recovering force-providing unit”?	Claim 11, line 2 recites, “the third elastic member specifically comprises a fifth spring including the first elastic area and the second elastic area…” It is unclear what can or cannot be included within the scope of “a fifth spring.” Does the recitation of the word “fifth” mean there are four other springs in the third elastic member?	Claim 12, lines 3-4 recite, “a fourth elastic member and a fifth elastic member configured to generate the recovering force through elastic deformation…” It is unclear what can or cannot be included within the scope of “a fourth elastic member” “a fifth elastic member,” respectively. Does the recitation of the words “fourth” and “fifth” mean there are three other springs in the recovering force-providing unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard (US Publication 2002/0138992). 	Regarding Claim 1, Richard discloses a razor assembly (see, e.g., fig. 9), comprising:
	a razor cartridge (blade assembly, 10) including at least one shaving blade (20, 22, 24) having a cutting edge (paragraph 0004 and paragraph 0026, lines 2-3) and a blade housing (depicted in detail in fig. 1, including cap 16, guard bar 18 and a pair of sockets 26) configured to receive the at least one shaving blade in a longitudinal direction (the cutting edge of each blade is parallel to the longitudinal direction thereof);
	a razor handle (paragraph 0053, lines 1-3) connected to the razor cartridge (via pivot assembly 12 and pivot frame 14’) and configured to be rotatable about a first rotational axis (i.e., “center line ‘C’,” described in paragraph 0050, lines 5-9; see fig. 10) parallel to the longitudinal direction within a predetermined rotation range (paragraph 0051, lines 1-6); and
	a recovering force-providing unit (biasing spring 11 between pivot assembly 12 and blade assembly 10 and cantilevered biasing member 50’ with cam follower 52 on pivot frame 14’ located and dimensioned to engage cam surface 40 of pivot assembly 12) configured to provide the razor cartridge having been rotated about the first rotational axis from a rest position (depicted in fig. 10) with a recovering force for returning the razor cartridge to the rest position (paragraph 0050, lines 2-5);
	wherein the predetermined rotation range comprises:
	a first pivot section spanning from the rest position to a first angle (paragraph 0050, lines 5-12 and paragraph 0051, lines 6-9), and a second pivot section spanning from the first angle to a second angle greater than the first angle (paragraph 0050, lines 12-19 and paragraph 0051, lines 1-6); and
	wherein the recovering force increases as the razor cartridge rotates with an increasing rotational angle (as a property of spring elements, i.e., F = kx, the recovery force of a spring in a given system increases proportionally with respect to displacement at a rate dependent upon the spring constant (k) of the spring in the system), the recovering force increasing at an increasing rate that differs between the first pivot section and the second pivot section. Richard states in pargraph 0030, lines 5-6, “[t]he first biasing member is preferably stronger than the second biasing member.” The “strength” mentioned here corresponds to the stiffness of the biasing member, i.e., the stronger biasing member will be stiffer than the weaker biasing member. Therefore, the strength and/or stiffness of the spring corresponds to the spring constant of each respective biasing member because each biasing member will be displaced by a different amount for a given input force depending upon their spring constant. As explained in paragraph 0031, the recovering force-providing unit initially compresses the first biasing member through a first range of motion (the blade assembly 10 pivoting relative to the pivot assembly 12 about the center of the blade assembly) and subsequently bends the second biasing member to move the razor cartridge through a second range of motion (the blade assembly 10 and the pivot assembly 12 pivoting relative to the pivot frame 14’ about the guard-bar). According to paragraph 0028, “[an] object of the invention [is] to provide a razor which pivots about the center of the blade assembly under light loading but which pivots about the guard-bar under heavy loading.” Thus, the spring rate required to allow the razor to pivot about the center of the blade assembly under light loading in the first pivot section requires a relatively smaller spring constant and the spring rate required to allow the razor to pivot about the guard-bar in the second pivot section requires a relatively higher spring rate. This configuration provides a recovery force that increases at a higher rate in the second pivot section than the first pivot section.
	Regarding Claim 2, Richard discloses the increasing rate of the recovering force according to the increasing rotational angle of the razor cartridge is greater in the second pivot section than in the first pivot section (paragraph 0028).
	Regarding Claim 3, Richard discloses the first angle is 40 to 60 degrees. According to paragraph 0051, lines 7-9, Richard states, “the blade assembly is free to pivot relative to the pivot assembly approximately 45º from the position shown in FIG. 10 to the position shown in FIG. 11.” The angular range mentioned in this statement corresponds to the claimed “first angle” value of the “first pivot section.”
	Regarding Claim 4, Richard discloses the second angle is equal to or less than 90 degrees. According to paragraph 0051, lines 3-5, the pivot assembly 12 illustrated in FIGS. 9-11 is free to pivot relative to the pivot frame approximately 40º from the center position to the position shown in FIGS. 10 and 11.” This statement suggests the angular range of the second pivot section is 40º, wherein adding the two respective angular ranges (i.e., 40º and 45º) results in a second angle limit of 85º which is equal to or less than 90 degrees. 
	Regarding Claim 5, Richard discloses the recovering force-providing unit comprises:
	a first elastic member (biasing spring 11) and a second elastic member (biasing member 50’ and cam follower 52) configured to generate the recovering force through elastic deformation (each element is either compressed or bent elastically to impart a biasing force),
	wherein the first elastic member is configured to generate a recovering force that increases in the first pivot section as the razor cartridge rotates with the increasing rotational angle (paragraph 0050, lines 1-4), and the second elastic member is configured to generate a recovering force that increases in the first pivot section and the second pivot section as the razor cartridge rotates with the increasing rotational angle (the second elastic member provides an opposing force against the pivot assembly 12 when the first elastic member 11 is being compressed in the first pivot section).
	Regarding Claim 6, Richard discloses the first elastic member comprises: a first spring (biasing spring 11), and the second elastic member comprises: a second spring (cantilevered biasing member 50’).
	Regarding Claim 7, Richard discloses the second spring has a spring constant that is greater than a spring constant of the first spring (Richard, paragraph 0028). Please see the discussion set forth above in the rejection of Claim 1 with respect to the “recovering force” on pages 9-10.
	Regarding Claim 8, Richard discloses the first elastic member comprises: a third spring (biasing spring 11), and the second elastic member is made of an elastic material (the cantilevered biasing member 50’ is designed to be flexible so it can impart a biasing force against the pivot assembly 12, wherein the flexible nature of the cantilevered biasing member 50’ is due to its elastic material properties.
	Regarding Claim 9, Richard discloses the first elastic member and the second elastic member are arranged in series (fig. 10).
	Regarding Claim 10, Richard discloses the recovering force-providing unit comprises: a third elastic member (the combination of the biasing spring 11 and the cantilevered biasing member 50’) configured to generate the recovering force through elastic deformation, wherein the third elastic member includes a first elastic area (i.e., the biasing spring 11) and a second elastic area (i.e., cantilevered biasing member 50’), the first elastic area (11) is configured to generate a recovering force that increases in the first pivot section as the razor cartridge rotates with the increasing rotational angle (paragraph 0050, lines 1-12 and paragraph 0051, lines 7-9), and the second elastic area (50’) is configured to generate a recovering force that increases in the first pivot section and the second pivot section as the razor cartridge rotates with the increasing rotational angle (the second elastic member provides an opposing force against the pivot assembly 12 when the first elastic member 11 is being compressed in the first pivot section). 	Regarding Claim 12, Richard discloses the recovering force-providing unit comprises:
	a fourth elastic member (biasing spring 11) and a fifth elastic member (biasing member 50’ and cam follower 52) configured to generate the recovering force through elastic deformation (each element is either compressed or bent elastically to impart a biasing force),
	wherein the fourth elastic member (11) is configured to generate a recovering force that increases in the first pivot section as the razor cartridge rotates with the increasing rotational angle (paragraph 0050, lines 1-4), and 	the fifth elastic member (50’) is configured to generate a recovering force that increases in the first pivot section and the second pivot section as the razor cartridge rotates with the increasing rotational angle (the second elastic member provides an opposing force against the pivot assembly 12 when the first elastic member 11 is being compressed in the first pivot section).
	Regarding Claim 13, Richard discloses a connector (the top surface of the pivot assembly 12) disposed on one side or a bottom side of the razor cartridge (10) and configured to be connected to the razor handle (via a pair of male journals 46’, 48’), wherein the fifth elastic member is disposed on one side of the connector (paragraph 0049, lines 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US Publication 2002/0138992) in view of Efthimiadis et al (US Patent 7,685,720), herein referred to as Efthimiadis
	Regarding Claim 11, Richard discloses the second elastic area has a spring constant that is greater than a spring constant of the first elastic area (pargraph 0028). 	Richard fails to specifically disclose the third elastic member comprises a fifth spring including the first elastic area and the second elastic area wherein the second elastic area has a spring constant that is greater than a spring constant of the first elastic area. This limitation is being interpreted as requiring a single spring with the first elastic area and the second elastic area.	However, Efthimiadis teaches it is known in the art of razor assemblies to provide a helicoidal spring (67; see fig. 10), wherein the spring has one coil density in the middle portion of the spring, and a denser coil density at either end of the spring; the coil density providing a different spring constant for each area. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor assembly of Richard with the teaching of Efthimiadis such that the third elastic member comprises a fifth spring including the first elastic area and the second elastic area wherein the second elastic area has a spring constant that is greater than a spring constant of the first elastic area in order to fine tune the biasing characteristics of the razor assembly.
As best understood, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US Publication 2002/0138992) in view of Royle (US Publication 2010/0313426).	Regarding Claim 14, Richard fails to disclose the fifth elastic member is made of a rubber material.	However, Royle teaches it is known in the art of razor assemblies to provide multiple elastic members in said razor assembly, wherein a biasing element (52) corresponding to the fifth elastic element is made of rubber (paragraph 0030, lines 1-4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor assembly of Richard with the teaching of Royle such that the fifth elastic member is made of a rubber material because one having an ordinary skill in the art could have selected any reasonable material that is known to perform the biasing function, including plastic or rubber, as the material would have performed the intended function and would have had predictable results.
As best understood, Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US Publication 2002/0138992) in view of Chen et al (US Patent 5,157,834), herein referred to as Chen.	Regarding Claim 15, Richard fails to disclose the fourth elastic member and the fifth elastic member are arranged in parallel.	However, Chen teaches it is known in the art of razor assemblies with a plurality of biasing members, wherein the biasing members can be arranged either in series (fig. 12) or in parallel (figs. 13-15). 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor assembly of Richard with the teaching of Chen such that the fourth elastic member and the fifth elastic member are arranged in parallel rather than in series because one of ordinary skill in the art could easily rearrange the biasing members of Richard in series or in parallel so as to achieve the desired results. Moreover, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 5, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/06/2022